Manning, C. J.
The controversy was over a note which the executor refused to recognize as a valid claim against the succession on the ground that it' was forged. The opinion minutely analyses the evidence, detailing it in extenso. Two witnesses had testified to the genuineness of the note, swearing that they saw the deceased sign it, and no witness had been offered to discredit them by swearing they were not to be believed, but the court sustained the executor, and recited the whole history, which compelled the conclusion that the note was forged.

Judgment reversed.